Citation Nr: 9909107	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-13 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel



INTRODUCTION

The veteran's active service included missing status from 
January to February 10, 1945; status under MPA terminated on 
February 10, 1945; and recognized guerrilla service from 
February 11, to September 26, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1995 rating decision of 
the Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.

In May 1997, the Board issued a decision which denied 
entitlement to service connection for the cause of the 
veteran's death and finding that the claim was not well 
grounded.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  In August 1998, the Court 
issued an order vacating the Board's decision and remanding 
the matter to the Board for adjudication of the claim on the 
merits.  By letter dated in December 1998, the Board informed 
the appellant of the Court's decision and afforded her the 
opportunity to submit additional argument and evidence in 
support of her appeal within 30 days of the date of that 
letter.  The appellant did not respond.  



FINDINGS OF FACT

1.  Certifications from a Philippine Office of the Local 
Civil Registrar show that the Register of Deaths states that 
the veteran died on June [redacted] or [redacted], 1981, more 
than 35 years after service, and that the cause of death was 
hypertensive heart disease.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disorders. 

3.  A preponderance of the probative, competent evidence 
shows that the cause of the veteran's death, hypertensive 
heart disease, was not present in service or within one year 
thereafter and was not otherwise related to service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death from 
hypertensive heart disease.  38 U.S.C.A. §§ 1110, 1112, 1310, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service records include an Affidavit for Philippine Army 
Personnel which shows that, in December 1947, the veteran 
reported that he had incurred no wounds or illnesses from 
December 1941 to the date of return to military control.  The 
claims file includes no service medical records.  

The record also includes documents from the Philippine Army 
and the Philippine Veterans Affairs Office which state that 
the veteran served with "Markings Fil-American Troops" with 
date of recognition in February 1945 and revised date of 
recognition in May 1942.  It was noted that the veteran's 
name was carried on the Approved Revised Reconstructed 
Guerilla Roster of 1948.  

An AGUZ Form 632, Additional Information, shows that the 
service department certified in February 1982 that the 
veteran service consisted of:  from January 9, to February 
10, 1945, he was missing; on February 10, 1945, his status 
under MPA was terminated; and from February 11, to September 
26, 1945, he had recognized guerrilla service.  

Certifications from a Philippine Office of the Local Civil 
Registrar show that the Register of Deaths states that the 
veteran died on June [redacted] or [redacted], 1981, at the 
age of 70 and that the cause of death was hypertensive 
heart disease.  

In September 1994, the RO received a March 1981 "Medical 
Certification," from Dr. A. Saguiped in which he reported 
that he had treated the veteran on an outpatient basis for 
several disorders including heart disease and angina 
pectoris.  Dr. Saguiped stated that the veteran complained of 
chest pains from July 1946 to March 1981 and the diagnoses 
included heart disease and angina pectoris.  Dr. Saguiped 
reported that, from July to November 1946, the veteran was 
given pain relievers and a blood pressure reading was 
160/100.  It was also reported that, from November 1946 to 
February 1960, the veteran's blood pressure was 160/100 and 
Isordil and prednisone were prescribed.  Dr. A. Saguiped 
reported that he continued to treat the veteran from February 
1960 to March 1981, that he administered medications such as 
Isordil, prednisone, pyrazon, and Nitrostat; that systolic 
blood pressure readings ranged from 140 to 160; that 
diastolic blood pressure readings that ranged from 90 to 100; 
and that he had lower joint swelling from June to October 
1961.  

In an October 1994 joint affidavit, F. [redacted] and C. 
[redacted] reported that they served with the veteran, that 
the veteran used an alias during service, and that the alias 
and the veteran's true name represent one and the same person.   

By letter dated in July 1996, the RO requested that the 
appellant provide the names, addresses, and approximate dates 
of treatment for all treatment providers, other than Dr. 
Saguiped, who treated the veteran for heart disease from the 
date of separation from service to the date of his death.  
The RO asked the appellant to complete enclosed forms 
authorizing the release of information to the RO.  Finally, 
the RO informed the appellant that it might expedite her 
claim if she could obtain and forward treatment records such 
as the actual records of treatment, laboratory reports, X-ray 
and electrocardiogram reports, and other documentation 
associated with treatment.  In August 1996, the appellant 
reported that the veteran had been treated at "David's 
Clinic in Tarlac, Tarlac from August 1967 to January 1980 and 
that medications were continued until the time of his death.  
In September 1996, the RO requested the treatment records 
from David's Clinic and informed the appellant that it had 
done so and that it was her responsibility to ensure that the 
RO received these medical records.  

In October 1996, the appellant submitted private treatment 
records dated from August 1967 to June 1981, which she 
reported were from "Dr. David."  These treatment records 
show that the veteran had hypertension in August 1967 and 
received continued treatment for hypertension until the time 
of his death.  These records show that the systolic blood 
pressure ranged from 132 to 190, that diastolic blood 
pressure ranged from 80 to 110, and that medications were 
prescribed.  

In an undated Memorandum for File, an RO adjudication officer 
reported that Dr. Saguiped had been a frequent contributor of 
"medical certifications" of treatment pertaining to various 
disabilities related to veterans' claims for VA benefits.  It 
was noted that the certifications typically summarized the 
purported treatment given many years earlier but were 
unsupported by contemporaneous records of actual treatment.  
The adjudication officer stated that a field investigation 
was conducted in September 1996 to obtain additional 
information regarding Dr. Saguiped's medical qualifications, 
availability of patient treatment records, and present 
whereabouts.  The investigation included interviews with the 
physician's niece and nephew and revealed that Dr. Saguiped 
died in September 1993, that he based his medical 
certifications on history provided by the person requesting 
the certification, and that he continued to sign "ready 
made" certifications presented to him for his signature 
after he ended his medical practice.  The niece and nephew 
also reported that Dr. Saguiped entered medical practice 
before World War II and discontinued his practice in 1986 or 
1987 and that he was a general practitioner although his 
letterhead indicated that he practiced internal medicine.  
The niece and nephew stated that they took possession of Dr. 
Saguiped's possessions when he died, that he left no patient 
records of treatment, and that, if he ever kept such records, 
they were disposed of long before his death.  

In the Memorandum for File, the adjudication officer 
concluded, based on the aforementioned evidence, that 
clinical records are no longer obtainable from the estate of 
Dr. Saguiped and that further requests for such records would 
serve no useful purpose.  It was also stated that, generally, 
medical certifications issued by Dr. Saguiped were, at best, 
based on his memory of treatment and, at worst, based merely 
on the history provided by the requester.  

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a veteran 
served ninety days or more during a period of war or during 
peacetime after December 31, 1946, and cardiovascular disease 
becomes manifest to a degree of 10 percent within one year of 
the date of termination of service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must independently, or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

of of such service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991), 
38 C.F.R. § 3.304(d) (1998).  The term "service connection" 
refers to proof of incurrence or aggravation of disease or 
injury in service, rather than to the legal standard for 
entitlement to payments for disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154(b) addresses the 
question of whether a particular disease or injury was 
incurred or aggravated in service, not the questions of 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  Id at 507; see Collette v. Brown, 82 F.3d 389 
(1996).

Analysis

As an initial matter, the Board finds that the appellant's 
claim for service connection for the cause of the veteran's 
death is well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  Therefore, the VA has a duty to assist her in the 
development of facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a).  The Board finds that all relevant evidence has 
been obtained to the extent possible and that the statutory 
duty to assist has been satisfied.  

The appellant essentially asserts that service connection is 
warranted for the cause of the veteran's death, hypertensive 
heart disease.  She contends that presumptive service 
connection is warranted under 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309, because hypertensive heart disease was shown 
within a year of service.  She avers that Dr. A. Saguiped's 
statement shows that the veteran had this condition within a 
year of service and that he was continuously treated for this 
disorder through March 1981.  

The Board notes that there is no evidence whatsoever of 
treatment for hypertension or heart disease in service.  In 
his December 1947 Affidavit for Philippine Army Personnel, 
the veteran reported that he had incurred no wounds or 
illnesses from December 1941 to the date of his return to 
military control.  Neither the veteran nor the appellant has 
asserted that the veteran had hypertension or heart disease 
during his active service.  

If cardiovascular disease, including hypertension, became 
manifest to a degree of 10 percent within one year of the 
date of termination of service, such disease will be presumed 
to have been incurred in service, even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumptions is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Dr. Saguiped submitted a medical certification in which he 
asserted that the veteran had complained of chest pain from 
July 1946 to March 1981 and that his diagnoses included heart 
disease and angina pectoris.  Dr. Saguiped stated that, from 
July 1946 to November 1946, the veteran was given pain 
relievers and a blood pressure reading was 160/100.  However, 
it is not clear when the diagnosis of heart disease and 
angina pectoris was actually made or that any heart disease 
was manifested to a degree of 10 percent by September 1946, 
within a year of the veteran's service.  Dr. Saguiped 
submitted no clinical records to clarify this matter.  The 
Board finds that Dr. Saguiped's statement is not sufficient 
to show that heart disease was incurred to a degree of 10 
percent within one year from the date of separation.  
Additionally, it is noted that Dr. Saguiped never diagnosed 
hypertension or hypertensive heart disease.

However, even if Dr. Saguiped's statement does indicate that 
he treated the veteran for heart disease and hypertension, 
which was manifest to a degree of 10 percent or more within 
one year of service, the Board finds that Dr. Saguiped's 
statement is not credible.  In December 1947, more than a 
year after the date that Dr. Saguiped asserts that he began 
treating the veteran for heart disease and angina pectoris, 
the veteran reported that he had incurred no wounds or 
illnesses from December 1941 to the date of his return to 
military control.  Additionally, a Memorandum for File shows 
that Dr. Saguiped had been a frequent contributor of 
"medical certifications" of treatment pertaining to various 
disabilities related to veterans' claims for VA benefits and 
that his certifications typically summarized purported 
treatment given many years earlier but were unsupported by 
contemporaneous records of actual treatment.  A September 
1996 field examination revealed that Dr. Saguiped died in 
September 1993, that he based his medical certifications on 
history provided by the person requesting the certification, 
and that he continued to sign "ready made" certifications 
presented to him for his signature after he ended his medical 
practice.  Dr. Saguiped had no patient treatment records in 
his possession at the time of his death and his niece and 
nephew reported that, if he ever kept such records, they were 
disposed of long before his death.  

The Board notes that Dr. Saguiped's medical certification was 
dated in March 1981 and, although the record shows that he 
was practicing medicine at that time, this medical statement 
was dated more than 35 years after service and more than 34 
years after the alleged July 1946 treatment.  The record 
contains no clinical records from Dr. Saguiped concurrent 
with the alleged 1946 treatment and no such records could 
possibly now be obtained, as the physician is deceased and 
left no clinical records.  Therefore, although Dr. Saguiped 
asserted that he treated the veteran from July 1946 to the 
date of his medical certificate, his reports regarding the 
nature of the alleged treatment in 1946 were made more than 
30 years after the alleged treatment and it appears that 
these reports were either based entirely on his memory of 
treatment provided more than 30 years earlier or on the 
history provided by the person requesting the certification.  
Based on the aforementioned, the Board finds that Dr. 
Saguiped's March 1981 statement is not credible and has no 
probative value.

The Board notes that the only other medical evidence of 
record consists of treatment records beginning in August 
1967, more than 20 years after service.  These treatment 
records show that the veteran was treated from August 1967 to 
June 1981 for hypertension; however, they do not relate the 
hypertension to the veteran's service or any incident 
therein.  

The only other evidence in support of the contention that the 
cause of the veteran's death is related to service consists 
of the appellant's own assertions.  Where the determinant 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  It does not appear 
that the appellant possesses a recognized degree of medical 
knowledge that would render her opinions on medical diagnoses 
or causation competent.  Id.  Therefore, the Board finds that 
the appellant's assertions are not probative. 

In sum, the Board finds that the record clearly indicates 
that the veteran did not have heart disease or hypertension 
in service.  Moreover, the initial competent, probative post-
service diagnosis of heart disease or hypertension is dated 
more than 20 years after service.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, service connection may be established when 
there is evidence of the existence of a chronic disease in 
service or during an applicable presumptive period and 
present manifestations of the same chronic disease.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.303(b), 3.307(a), 
3.309(a); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  The 
same principles apply in a cause of death case, in that there 
must be a relationship between the cause of the veteran's 
death and injury or disease incurred either in service or 
within the presumptive period.  In this case, the evidence 
clearly shows that the veteran did not have heart disease in 
service.  Additionally, the Board finds that there is no 
competent, credible post-service evidence of hypertension or 
heart disease for more than 20 years after service.  Finally, 
the record includes no competent medical evidence or opinion 
of a nexus between the cause of the veteran's death, 
hypertensive heart disease, and service.  Therefore, the 

preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death and the claim must be denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals
